J-S24045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: M.L.G., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: P.S.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 39 WDA 2017

               Appeal from the Order Entered December 8, 2016
               in the Court of Common Pleas of Somerset County
                   Orphans’ Court at No(s): 6 Adoption 2016


BEFORE:      PANELLA, J., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED APRIL 27, 2017

        Appellant, P.S. (“Father”), files this appeal from the order entered

December 8, 2016, in the Somerset County Court of Common Pleas by the

Honorable Scott P. Bittner, granting the petition of G.L.G. and L.R.G.

(“Maternal Grandparents”) and involuntarily terminating Father’s parental

rights to his son, M.L.G. (“Child”), born in June of 2009, pursuant to 23

Pa.C.S. § 2511(a)(1), (2), and (b).1 After careful review, we affirm.

        The relevant facts and procedural history are as follows:     Child has

resided with Maternal Grandparents since birth.             Notes of Testimony

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  By the separate order entered the same date, the trial court involuntarily
terminated the parental rights of L.G. (“Mother”) with respect to Child.
Mother did not file an appeal, nor is Mother a party to the instant appeal.
J-S24045-17



(“N.T.”), 12/8/16, at 8. Initially, Mother and Father moved in with Maternal

Grandparents upon relocation from Pittsburgh prior to Child’s birth. Id. at 9,

39. After about nine months to one year, in approximately April or May of

2010, Father entered a rehabilitation facility.2 Id. at 9, 24, 30, 39. Mother

moved out a couple of weeks later; she was in and out of Maternal

Grandparents’ residence over the next several years until finally moving out

in    2013.     Id.    at   9-11.     Child,   however,   remained   with   Maternal

Grandparents.         Id. at 9.     Of significance, both Mother and Father had

substance abuse issues. Id. at 25-26, 32, 48.

        In 2010, Maternal Grandparents filed for custody of Child and were

subsequently granted primary physical custody.3 Id. at 9-10, 40-41. Father

did not participate in these proceedings.4 Id. at 42-43. In 2013, Maternal

Grandparents sought and were granted a name change as to Child’s last

name.5 Id. at 11. Mother filed for divorce from Father. Id. at 15.
____________________________________________


2
  Maternal Grandfather requested Father leave the home. Id. at 21. Father
received treatment at Twin Lakes Residential Treatment Center and from
there was transferred to Eagleville. Id. at 39-40.
3
 Father admitted that, pursuant to the custody order, he and Mother were
entitled to custodial time and contact with Child if drug-free. Id. at 40, 42.
4
  Father indicated he was in Philadelphia when the proceedings took place;
however, he did not receive a copy of an order until sometime in 2011 while
incarcerated. Id. at 42-43. While Mother informed Father of and, therefore,
had knowledge of these proceedings, it is unclear if she, in fact, participated.
5
    Child’s last name was changed to the maternal last name. Id. at 11.




                                           -2-
J-S24045-17



       After rehabilitation, Father, unable to return to Maternal Grandparents’

home,    attempted      to   establish    himself    in   Philadelphia    until    he    was

incarcerated in May 2011.6 Id. at 40-43. Upon release in May 2013, Father

resided in Lawrence County, approximately two hours from Somerset County

where Child and Maternal Grandparents reside, until his re-incarceration in

August 2016. Id. at 47, 52. At the time of the termination hearing, Father

was    incarcerated     at   SCI-Camp      Hill   awaiting     classification     for   State

Intermediate     Punishment,       a   program      focusing    on   rehabilitation      and

community reintegration with a two-year sentence.                 Id. at 38-39, 49.        If

sentenced to State Intermediate Punishment, Father indicated his sentence

would conclude on October 17, 2018, although he expected to be released to

a halfway house in the summer of 2017.7 Id. at 48-49.

       Father has not seen Child since he entered rehabilitation in 2010 and

acknowledged a lack of financial support of Child.                     Id. at 24, 48.

Subsequent to rehabilitation, he maintained contact with Mother for a period

of time. Id. at 20, 40. During his incarceration, Father sent correspondence

to Child in 2012 and 2013. Id. at 42-43. He additionally called and spoke

with Mother, but was unable to speak with Child.             Id. at 42, 44.
____________________________________________


6
  Father testified that just prior to completion of his treatment program, he
contacted Maternal Grandparents, who advised Father that he was not
welcome back in their home. Id. at 40.
7
  Father was unsure as to his sentence if he was approved for State
Intermediate Punishment. Id. at 49.



                                           -3-
J-S24045-17



        Over the approximate three-year period from May 2013 to August

2016, during which Father was not incarcerated, Father neither visited with

Child, nor exercised his custodial rights, nor sought to modify the custody

order to request time with Child.8             Id. at 24-25, 47, 51.   While Father

referenced a lack of finances to obtain legal representation, he made no

inquiries of Legal Aid or the court. Id. at 47, 52. After attempted telephone

calls to Maternal Grandfather and the involvement of Father’s uncle, Father

sent Child birthday and holiday cards.9              Father claims the cards were

returned in 2014 and 2015. Id. at 45-47. Maternal Grandfather, however,

testified that no correspondence was received from Father in the last two to

three years and claimed he did not refuse mail from Father. Id. at 20-21.

        On April    26, 2016, Maternal Grandparents filed a             petition to

involuntarily terminate Mother and Father’s parental rights to Child. The trial

court conducted a termination hearing on December 8, 2016.               In support

thereof, Maternal Grandfather and Grandmother each testified. Father, who

was represented by counsel, testified via telephone from SCI-Camp Hill.

Mother was not present, but was represented by counsel.10
____________________________________________


8
  Father testified to contacting the police with regard to his custody order.
Id. at 45.
9
    Maternal Grandfather acknowledged not taking Father’s calls. Id. at 20.
10
   The guardian ad litem argued in favor of termination of Father’s parental
rights to Child. Id. at 59-60. He additionally submitted a brief in favor of
this position on appeal.



                                           -4-
J-S24045-17



       Following the hearing, on December 8, 2016, the trial court entered an

order involuntarily terminating the parental rights of Father pursuant to 23

Pa.C.S. 2511(a)(1), (2), and (b).11 On December 30, 2016, Father filed a

notice of appeal, along with a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).12

       On appeal, Father raises one issue for our review:

       Whether the trial court abused its discretion by granting the
       petition to involuntarily terminate Father’s parental rights under
       23 Pa.C.S.[] § 2511(a)(1) and (2) when the evidence did not
       establish a “settled purpose to relinquish parental rights” or a
       “refusal to parent” because he maintained efforts to contact the
       child[] even while incarcerated despite significant obstacles
       created by [Maternal Grandparents]?

Father’s Brief at 5 (unnecessary capitalization omitted).

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
       A.3d 817, 826 (2012)]. “If the factual findings are supported,
       appellate courts review to determine if the trial court made an
       error of law or abused its discretion.” Id. “[A] decision may be
       reversed for an abuse of discretion only upon demonstration of
____________________________________________


11
  This order memorialized the decision placed by the court on the record at
the conclusion of the hearing.
12
   We note that the trial court’s Rule 1925(a)(2)(ii) opinion, dated January 9,
2017 and entered January 11, 2017, referred to the Notes of Testimony of
the December 8, 2016 hearing for the rationale for its decision and declined
further supplementation. Trial Court Opinion, 1/11/17, at 1 (unpaginated).



                                           -5-
J-S24045-17


      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized
      our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings. See In
      re R.J.T., [608 Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court

is free to believe all, part, or none of the evidence presented and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence.”    In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004)

(citation omitted).    “[I]f competent evidence supports the trial court’s

findings, we will affirm even if the record could also support the opposite

result.”   In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003)

(citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of

the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

                                      -6-
J-S24045-17



In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). Clear

and convincing evidence is defined as that which is so “clear, direct, weighty

and convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” In re C.S., 761

A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of Adoption

of Charles E.D.M. II, 550 Pa. 595, 601, 708 A.2d 88, 91 (Pa. 1998)).

      In the case sub judice, the trial court terminated Father’s parental

rights pursuant to 23 Pa.C.S. § 2511(a)(1) and (2), as well as (b). We have

long held that, in order to affirm a termination of parental rights, we need

only agree with the trial court as to any one subsection of Section 2511(a),

well as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super.

2004) (en banc). Here, we analyze the court’s termination order pursuant

to subsections 2511(a)(1) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                    * * *

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be

                                     -7-
J-S24045-17


     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

     We first examine the court’s termination of Father’s parental rights

under Section 2511(a)(1).       We have explained this Court’s review of a

challenge to the sufficiency of the evidence to support the involuntary

termination of a parent’s rights pursuant to Section 2511(a)(1) as follows:

     To satisfy the requirements of Section 2511(a)(1), the moving
     party must produce clear and convincing evidence of conduct,
     sustained for at least the six months prior to the filing of the
     termination petition, which reveals a settled intent to relinquish
     parental claim to a child or a refusal or failure to perform
     parental duties. In addition,

            Section 2511 does not require that the parent
            demonstrate both a settled purpose of relinquishing
            parental claim to a child and refusal or failure to perform
            parental duties.   Accordingly, parental rights may be
            terminated pursuant to Section 2511(a)(1) if the parent
            either demonstrates a settled purpose of relinquishing
            parental claim to a child or fails to perform parental
            duties.

            Once the evidence establishes a failure to perform
            parental duties or a settled purpose of relinquishing
            parental rights, the court must engage in three lines of
            inquiry: (1) the parent’s explanation for his or her
            conduct; (2) the post-abandonment contact between
            parent and child; and (3) consideration of the effect of
            termination of parental rights on the child pursuant to
            Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).



                                       -8-
J-S24045-17


      As it relates to the crucial six-month period prior to the filing of the

petition, this Court has instructed:

      [I]t is the six months immediately preceding the filing of the
      petition that is most critical to our analysis. However, the trial
      court must consider the whole history of a given case and not
      mechanically apply the six-month statutory provisions, but
      instead consider the individual circumstances of each case.

In re D.J.S., 737 A.2d 283, 286 (Pa.Super. 1999) (citations omitted). This

requires the Court to “examine the individual circumstances of each case

and consider all explanations offered by the parent facing termination of his

or her parental rights, to determine if the evidence, in light of the totality of

the circumstances, clearly warrants the involuntary termination.” In re B.,

N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa. 718, 872

A.2d 1200 (2005) (citation omitted).

      Further, we have stated:

      [T]o be legally significant, the [post-abandonment] contact must
      be steady and consistent over a period of time, contribute to the
      psychological health of the child, and must demonstrate a
      serious intent on the part of the parent to recultivate a parent-
      child relationship and must also demonstrate a willingness and
      capacity to undertake the parental role. The parent wishing to
      reestablish his parental responsibilities bears the burden of proof
      on this question.

In re Z.P., 994 A.2d 1108, 1119 (Pa.Super. 2010) (citation omitted). See

In re Adoption of C.L.G., 956 A.2d 999, 1006 (Pa.Super. 2008) (en banc).

      Regarding the definition of “parental duties,” this Court has stated:

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A
      child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely

                                       -9-
J-S24045-17


     passive interest in the development of the child. Thus, this
     Court has held that the parental obligation is a positive duty
     which requires affirmative performance.

     This affirmative duty encompasses more than a financial
     obligation; it requires continuing interest in the child and a
     genuine effort to maintain communication and association with
     the child.

     Because a child needs more than a benefactor, parental duty
     requires that a parent exert himself to take and maintain a place
     of importance in the child’s life.

     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his or her
     ability, even in difficult circumstances. A parent must utilize all
     available resources to preserve the parental relationship, and
     must exercise reasonable firmness in resisting obstacles placed
     in the path of maintaining the parent-child relationship. Parental
     rights are not preserved by waiting for a more suitable or
     convenient time to perform one’s parental responsibilities while
     others provide the child with . . . her physical and emotional
     needs.

In re B., N.M., 856 A.2d at 855 (internal citations omitted).

     In In re Adoption of S.P., our Supreme Court discussed In re

Adoption of McCray, 460 Pa. 210, 331 A.2d 652 (1975), and stated:

     Applying in McCray the provision for termination of parental
     rights based upon abandonment, now codified as § 2511(a)(1),
     we noted that a parent “has an affirmative duty to love, protect
     and support his child and to make an effort to maintain
     communication and association with that child.” Id. at 655. We
     observed that the father’s incarceration made his performance of
     this duty “more difficult.” Id.

In re Adoption of S.P., 616 Pa. at 327, 47 A.3d at 828.         The Supreme

Court continued:

         [A] parent’s absence and/or failure to support due to
         incarceration is not conclusive on the issue of
         abandonment.     Nevertheless, we are not willing to

                                    - 10 -
J-S24045-17


        completely toll a parent’s responsibilities during his or her
        incarceration.    Rather, we must inquire whether the
        parent has utilized those resources at his or her
        command while in prison in continuing a close
        relationship with the child. Where the parent does not
        exercise reasonable firmness in declining to yield to
        obstacles, his other rights may be forfeited.

     [McCray] at 655 (footnotes and internal quotation marks
     omitted). . . .

In re Adoption of S.P., supra.

     In the instant matter, in finding grounds for termination, the trial court

concluded:

            Moving on with regard to the natural father, the [c]ourt
     finds, based on the evidence presented today, that there is clear
     and convincing evidence that natural father had been living in
     the home of maternal grandparents with natural mother and the
     child until May of 2010, when he vacated the maternal
     grandparents’ home to enter drug rehabilitation.

            Since that time, the [c]ourt finds that there has not been
     significant contact between natural father and the child.

           The [c]ourt further finds that natural father has not
     provided any financial support for the child since at least May of
     2010.

           There is evidence in the record that for a period from 2012
     to early 2013, natural father did send letters to the child. Then
     there is conflicting testimony where natural father indicates he
     continued sending letters and cards, but that those letters and
     cards were returned to him.

            Conversely, both petitioners testified this morning that
     after 2013 they did not receive any type of correspondence, be it
     letters or cards, from natural father from 2013 to the present.

           I find the testimony of the petitioners on that subject more
     credible than the testimony of natural father.

          I further find by clear and convincing evidence that for
     approximately the last one-and-a-half to two years, that there
     has not been any contact between natural father and child; and

                                   - 11 -
J-S24045-17


     the [c]ourt further finds that in May – specifically, May 17, 2013
     – natural father was released from jail and was residing in
     Lawrence County, Pennsylvania.

           From May[] of 2013 to August of 2016, despite being only
     two hours away from the child, the father, by his own testimony,
     did not make any attempts to come to Somerset County to see
     the child. He didn’t visit with the child or attempt to visit with
     the child.

            He didn’t attempt to exercise his custody rights under the
     existing custody order, and he did not in any way petition the
     [c]ourt to expand those custody rights or to enforce the custody
     order.

           Natural father specifically testified that he understood the
     custody order to allow him to see the child.

           Although there was some conflicting testimony from
     natural father that he had a conversation with the Conemaugh
     Township Police, and was told that he could not see the child, I
     don’t find that testimony to be credible; and even if natural
     father didn’t have the assistance of an attorney, he certainly
     could have participated in the custody proceedings in this court
     by acting pro se and the [c]ourt certainly would have entertained
     his appearance in the matter and allowed him to participate in
     those proceedings.

           So, I do find that the natural father had avenues available
     to him to have contact with the child, but yet he failed to
     exercise those custody rights.

           I realize that the natural father was incarcerated for a
     period of time and that incarceration presents certain obstacles
     to a parent, that in some ways prevents them from seeing the
     child; however, an incarcerated parent, under the law, must
     exercise reasonable efforts to overcome those obstacles to have
     contact with their child, and I don’t find under the testimony
     presented today that natural father made reasonable efforts to
     overcome those obstacles or to see his child when he could have
     done that.

           Therefore, I find that there is clear and convincing
     evidence under [S]ection[] 2511(a)(1) and 2511(a)(2)], and I
     find that the petitioners have met their burden of proving the
     requirements of [S]ection 2511(a)(1) and 2511(a)(2)],

                                   - 12 -
J-S24045-17


      presenting grounds for involuntary         termination     of   natural
      father’s parental rights in this matter.

N.T. at 67-69.

      In arguing that the trial court erred in finding grounds for the

termination of his parental rights Father recognizes his substance abuse and

incarceration impeded him from performing parental duties.             Id. at 14.

Father, however, asserts that not only did he maintain contact with Child in

2012 and 2013 while incarcerated, but he attempted to contact Child after

his release in 2013 “by making telephone calls to Mother and [Maternal]

Grandfather, trying to go through the police to exercise visitation with the

Child, and trying to establish contact with the Child through his own uncle.”

Id. at 13-14.     Father points to obstacles which thwarted his efforts to

maintain contact with Child, such as incarceration, lack of transportation,

lack of finances for legal assistance, denial of telephone access, and returned

correspondence.    Id. at 14.   Father posits, “[a]ll of these obstacles were

reasonably resisted by Father, but he was unable to maintain contact with

the Child despite his best efforts and desire to do so.” Id. at 14-15. Such

efforts were, according to Father, contrary to a deliberate purpose of

relinquishing parental rights or refusal to parent. Id. at 15.

      Upon review, we find no reason to disturb the trial court’s conclusion

and discern no abuse of discretion.    Beyond Father’s substance abuse and

incarceration, the record reveals a lack of support and significant contact

between Father and Child from the time Father left Maternal Grandparents’

home. N.T. at 24, 48. While Father sent correspondence in 2012 and 2013,

                                     - 13 -
J-S24045-17



id. at 42-43, Maternal Grandfather denied refusing Father’s mail and

testified that Father has sent no recent correspondence. Id. at 20-21.

      Moreover,     and   more   critically,   from   2013   to   2016,   between

incarceration periods, Father resided a mere two hours from Child yet failed

to visit with and/or exercise any custodial rights to Child, despite

acknowledging an order providing such rights.             Id. at 24-25, 51-52.

Likewise, Father failed to file any paperwork to enforce and/or extend these

custodial rights.   Id. at 24-25, 47, 51.      Father additionally failed to make

any inquiries of Legal Aid or the court. Id. at 52. Thus, as the trial court’s

determinations regarding section 2511(a)(1) are supported by competent,

clear and convincing evidence in the record, we find no abuse of discretion.

See In re T.S.M., 620 Pa. at 628, 71 A.3d at 267; In re Adoption of

T.B.B., 835 A.2d at 394. As noted above, in order to affirm a termination of

parental rights, we need only agree with the trial court as to any one

subsection of Section 2511(a) before assessing the determination under

Section 2511(b). In re B.L.W., 843 A.2d at 384.          We, therefore, need not

address Section 2511(a)(2).

      As noted above, after the trial court finds sufficient grounds to warrant

termination of the parental rights, it must conduct an analysis under Section

2511(b) to analyze the needs and welfare of the child. In re L.M., 923 A.2d

at 511. However, Father did not preserve a challenge related to Section

2511(b) as he failed to raise the issue in the statement of questions involved

section of his brief and failed to present argument related thereto in his

                                      - 14 -
J-S24045-17



brief.    As such, we find Father has waived any claim regarding Section

2511(b) and Child’s needs and welfare. See Krebs v. United Refining Co.

of Pennsylvania, 893 A.2d 776, 797 (Pa.Super. 2006) (stating that a

failure to preserve issues by raising them both in the concise statement of

errors complained of on appeal and statement of questions involved portion

of the brief on appeal results in a waiver of those issues); In re W.H., 25

A.3d 330, 339 n.3 (Pa.Super. 2011), appeal denied, 24 A.3d 364 (Pa. 2011)

(quoting In re A.C., 991 A.2d 884, 897 (Pa.Super. 2010)) (“[W]here an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.”).            See also In re

Adoption of R.K.Y., 72 A.3d 669, 679 n.4 (Pa.Super. 2013), appeal denied,

76 A.3d 540 (Pa. 2013) (declining to address Section 2511(b) where not

challenged on appeal).       Nevertheless, in light of the requisite bifurcated

analysis, we review this issue.

         In   determining   whether   termination   was   proper   under   Section

2511(b), [o]ur Supreme Court has stated as follows:

         [I]f the grounds for termination under subsection (a) are met, a
         court “shall give primary consideration to the developmental,
         physical and emotional needs and welfare of the child.” 23
         Pa.C.S. § 2511(b). The emotional needs and welfare of the child
         have been properly interpreted to include “[i]ntangibles such as
         love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
         791 (Pa. Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
         a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
         (1993)], this Court held that the determination of the child’s
         “needs and welfare” requires consideration of the emotional


                                       - 15 -
J-S24045-17


        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791. However, as discussed below, evaluation of a child’s bonds
        is not always an easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “[I]n cases where there is

no evidence of a bond between a parent and child, it is reasonable to infer

that no bond exists.     Accordingly, the extent of the bond-effect analysis

necessarily depends on the circumstances of the particular case.”           In re

Adoption of J.M., 991 A.2d 321, 324 (Pa.Super. 2010) (citations omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court
             can equally emphasize the safety needs of the child,
             and should also consider the intangibles, such as the
             love, comfort, security, and stability the child might
             have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011)) (quotation marks and

citations omitted).




                                     - 16 -
J-S24045-17



      In the case sub judice, in reasoning that termination of Father’s

parental rights favors Child’s needs and welfare under Section 2511(b) of

the Adoption Act, the trial court stated:

            However, . . . we must move on to an analysis under
      section 2511 (b), which we must give primary consideration to
      the developmental, physical, and emotional needs and welfare of
      the child.

             An analysis under section 2511 (b) is clear to the [c]ourt
      that there is no bond existing between the natural father and the
      child.

             The natural father has not seen the child or had any
      contact with the child since the child was approximately ten
      months old, less than one year; and I find that even if there may
      have been a bond formed in the first year of the child’s life
      between the child and the natural father, that, given the
      significant passage of time since natural father had any contact
      with the child, that that bond would have deteriorated.

             I also find that the child has clearly formed a bond with the
      child’s maternal grandparents, the petitioners in this matter.

            As I indicated earlier, the petitioners have essentially
      raised the child in their home since he was born. They have
      provided everything that the child needs to develop both
      physically and emotionally; and they have met the needs and
      welfare of the child in every respect.

            The child has formed a bond with the petitioners and refers
      to them as Mom and Poppy; and I further find that the child has
      formed a bond with his two natural cousins, who in fact live with
      him in maternal grandparents’ home, and based on the
      testimony, the child views them more as siblings or brothers
      than he would as first cousins.

             I believe it is appropriate to allow the child to continue to
      foster the relationship that he has formed with his cousins while
      living in the maternal grandparents’ home; and I find that by
      allowing the child to continue living with his maternal
      grandparents, that it will promote his best interests and will



                                     - 17 -
J-S24045-17


      provide him with the stability and permanency that he very
      much needs at the young, tender age of seven years old.

            Therefore, based on the clear and convincing evidence
      before the [c]ourt today, I find it appropriate to enter a decree
      involuntarily terminating the parental rights of the natural father,
      and I will execute the proposed order of [c]ourt that has been
      prepared for that purpose.

N.T. at 69-71.

      Here, the record likewise corroborates the trial court’s termination

order pursuant to Section 2511(b). Despite any potential correspondence,

Father has not seen Child since Child was less than one year old. N.T. at 24.

Father acknowledged he has not provided any financial support for Child.

Id. at 48.    Moreover, Maternal Grandfather testified that Child does not

know who Father is or ask about him. Id. at 14-15. Maternal Grandmother

likewise indicated that Child does not ask about Father. Id. at 28. There is

no evidence of the existence of any bond between Father and Child.

      Further, Maternal Grandfather testified that Child is doing well both

educationally and socially. Id. at 14. Evidence was presented of a positive

and nurturing relationship between Child and Maternal Grandparents, with

whom he has resided his entire life and who are able to provide for his

needs.   Id. at 15-16.   Significantly, Child views Maternal Grandparents as

his mother and father. Id. at 15. Child calls Maternal Grandfather “Mom”

and Maternal Grandfather “Poppy.”           Id. at 28.   Maternal Grandfather

referred to Child as his “sidekick.”    Id. at 23. Additionally, Child has also

formed a close bond with his cousins who also reside in Maternal

Grandparents’ home. Id. at 23. Child views his cousins as siblings.

                                       - 18 -
J-S24045-17



      Father admits that it is in Child’s best interest for Child to remain with

Maternal Grandparents. Id. at 47-48. Father stated, “[Child]’s best interest

is to be raised by [Maternal Grandparents], at least for the immediate

future. I, I can no way provide for him right now, and I am aware of that.

Ultimately, I just don’t want to be eliminated from his life.” Id. at 48. Thus,

as confirmed by the record, termination of Father’s parental rights serves

Child’s needs and welfare.       While Father may profess to love Child, a

parent’s own feelings of love and affection for a child, alone, will not

preclude termination of parental rights. In re Z.P., 994 A.2d at 1121. As

we stated, a child’s life “simply cannot be put on hold in the hope that [a

parent] will summon the ability to handle the responsibilities of parenting.”

Id. at 1125. Rather, “a parent’s basic constitutional right to the custody and

rearing of his child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or

her potential in a permanent, healthy, safe environment.” In re B., N.M.,

856 A.2d at 856.

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S. § 2511(a)(1) and (b). We, therefore, affirm

the order of the trial court.

      Order affirmed.



      .

                                     - 19 -
J-S24045-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/2017




                          - 20 -